Purpose for Corrected Notice of Allowability
The corrected notice of Allowability corrects the erroneous indication of the Allowability of cancelled claim 2 as previously stated on the Issue Classification. Everything below is identical to the Notice of Allowability dated January 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Notice of Allowability is in response to Applicant’s December 16, 2021 Amendments and Arguments.
Objections and Rejections made in the October 12, 2021 Office Action have been withdrawn in view of Applicant’s December 16, 2021 Amendments and Arguments.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art CLARENCE C. CLARKE (US 4327557) combined with DANIEL AIKEN (US 20150285551) disclose all the claim 1 limitations except defining a product of the ambient 1. No known reference, alone or in combination, would yield the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763